Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 8, 2014

                                        No. 04-13-00690-CV

                 IN RE ESTATE OF ALVILDA M. AGUILAR, DECEASED

                        From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2802
                            Honorable Tom Rickhoff, Judge Presiding


                                           ORDER
       Appellant Michael Aguilar’s brief was December 16, 2013. Neither the brief nor a
motion for extension of time was filed.

        We ORDER appellant to file, on or before January 20, 2014, his appellant’s brief and a
written response reasonably explaining his failure to timely file the brief. If appellant fails to file
a brief and the written response by the date ordered, we may dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c).




                                                       ____________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.


                                                       ____________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court